Citation Nr: 0614831	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died on March [redacted], 1987.  In July 1999, M. 
S., who was the veteran's surviving widow, was awarded 
entitlement to death pension benefits, effective from August 
1, 1999.  M. S. died in February 2002.  The appellant is M. 
S.'s daughter from a previous marriage.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied the appellant's claim of entitlement to 
reimbursement of medical and burial expenses paid on behalf 
of her mother.  

In August 2004, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's surviving widow, was awarded entitlement to 
death pension benefits, effective from August 1, 1999; she 
died in February 2002.

2.  The appellant's claim for accrued benefits was received 
in April 2002.

3.  In January 2002, unreimbursed medical expenses (UMEs) 
supposedly paid by the veteran's surviving widow in 2001 were 
submitted to be used to reduce countable annual income for 
purposes of readjudicating her 2001 death pension benefits.

4.  The evidence of record at the time of the veteran's 
surviving widow's death does not sufficiently reflect 
predictable recurring UMEs from which, medical expenses for 
the year prior to her death (2001) can be used to reduce 
countable annual income for purposes of readjudicating her 
2001 death pension benefits, for accrued benefits purposes.


CONCLUSION OF LAW

Entitlement to deduction of UMEs during the veteran's 
surviving widow's terminal year for purposes of establishing 
entitlement to a higher death pension benefit for accrued 
benefits purposes have not been met.  38 U.S.C.A. 
§§ 1503(a)(8), 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.271, 3.272, 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim that are 
the subject of this decision have been properly developed to 
the extent possible.  In compliance with the Board's remand, 
the RO asked the appellant to provide additional evidence 
and/or argument for the purpose of establishing the amount of 
countable income M. S. received in 2001 and the amount of 
medical expenses M. S. incurred and paid herself in 2001, as 
well as the amount of last medical and burial expenses that 
the appellant incurred on her mother's behalf and paid for in 
2001 and 2002.  The RO also asked the appellant to provide 
copies of any receipts, canceled checks, or other evidence, 
which might establish that such expenses were paid by M. S. 
or the appellant herself, and to explain why she had 
requested reimbursement for $4,530 in burial expenses when 
she submitted receipts for $4,762.  In a February 2005 
response, the appellant noted that she had submitted the 
original receipts for the funeral, which totaled $4,762.  
Later, in a March 2006 VA Form 21-4138, the appellant 
indicated in response to a February 2006 supplemental 
statement of the case (SSOC), that she did not plan to submit 
additional evidence and requested that the case be certified 
to the Board for decision.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
letters dated in January 2005 and 2006, the RO gave the 
appellant the notice required by the Board's remand and, in 
February 2006, the RO readjudicated the case and issued an 
SSOC.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2004 remand 
with regard to the issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
During the pendency of this appeal, the United States Court 
of Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

The initial unfavorable decision was issued in November 2002, 
but VA notice was not given prior to that decision.  In 
January 2005 and January 2006 letters, the claimant was 
provided with the content-complying notice required under the 
holding in Pelegrini that was issued prior to the issuance of 
the SSOC in February 2006.  These letters informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit information 
describing additional evidence or the evidence itself to the 
AOJ, and advised that it was her responsibility to make sure 
records are received by VA.  In particular, the appellant was 
asked to submit the evidence of how much and who paid her 
mother's medical and burial expenses and the amount of 
countable income M. S. received in 2001.  Since accrued 
benefits are being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The appellant asserts that the RO had not acted on her 
mother's UMEs claim for 2001 before her demise in February 
2002 and thus there should be some accrued benefits.  She 
essentially contends that VA had always increased her 
mother's pension benefits by reducing her countable family 
income based on payment for such UMEs in the past, that VA 
should do so in this instance, and that she is seeking only 
reimbursement for burial expenses incurred on behalf of her 
mother.

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid 
for the period not to exceed two years, shall, upon the death 
of such individual be paid to the living person first listed 
as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents (in 
equal shares) or to the surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a) (2005); see also 38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 1503(a)(8) (West 2002) annual income for 
pension purposes includes payments of any kind and from any 
source except the amount equivalent to payments for UMEs to 
the extent that they exceed five percent of the maximum 
annual rate of pension.  See 38 C.F.R. § 3.272(g) (2005).  If 
a VA pension recipient submits a pension eligibility 
verification report (EVR) or report of medical expenses each 
year within an annual reporting period established by VA, 
certain UMEs may be excluded from the annual income reported 
by the recipient and used by VA to adjust the amount of 
pension warranted.  Consequently, a submission of an EVR or 
report of medical expenses by the veteran's widow might 
result in a retroactive upward adjustment of pension for the 
prior year.  See 38 U.S.C.A. 
§§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

Precedent opinions of VA's General Counsel (GC) interpreting 
the decision of the Court in Conary v. Derwinski, 3 Vet. App. 
109 (1992) (per curiam), have held, in essence, that while 
information in an EVR submitted after a veteran's death may 
not be considered "evidence in the file at the time of death" 
for accrued benefits purposes, if the veteran had in the past 
supplied evidence of unreimbursed medical expenses which, due 
to the ongoing nature of his health condition, could be 
expected to recur in succeeding years (in amounts capable of 
estimation with a reasonable degree of accuracy), such 
information could be the basis for a determination that 
evidence in the file permitted prospective estimation of 
medical expenses.  See VAOPGPREC 12-94 (May 2, 1994).  While 
information submitted after the veteran's death may not be 
used to establish eligibility, the GC found that it may be 
used to verify the accuracy of a projection or prediction 
based on evidence in the file at the time of death, that is, 
an award of accrued benefits under 38 U.S.C. § 5121(a) may be 
based on logical inferences from information in the file at 
the date of the beneficiary's death.  See VAOPGCPREC 6-93 
(Aug. 9, 1993).  This was codified at 38 C.F.R. 
§ 3.1000(d)(4) (2005) and made effective November 27, 2002.  
See 67 Fed. Reg. 65,707 (Oct. 28, 2002).  The amended 
regulation also included a requirement that a claimant be 
notified of the type of information required to complete an 
application for accrued benefits; that VA would take no 
further action on the claim unless VA receives the required 
information; and that, if VA does not receive the required 
information within one year of the date of the original VA 
notification of information required, no benefits would be 
awarded on the basis of such application.  38 C.F.R. 
§ 3.1000(c).

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  Similarly, Congress amended 38 U.S.C.A. 
§ 1503(a) to add the lump-sum proceeds of a veteran's life 
insurance policy to the list of payments that do not count as 
income for purposes of determining eligibility for improved 
death pension.  These changes apply only to deaths occurring 
on or after their respective dates of enactment, December 16, 
2003 and December 10, 2004.  Because both the veteran and his 
surviving spouse died before the date of enactment, this 
change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2005); see also 
Veterans Benefits Improvement Act of 2004, Pub. L. No. 108-
454, § 303, 118 Stat 3598 (codified at 38 U.S.C.A. 
§ 1503(a)(11) (West 2002 & Supp. 2005).

In this case, the appellant is the daughter from a previous 
marriage of M. S., who was the surviving spouse of the 
veteran.  In July 1999, the RO awarded death pension benefits 
to M. S., the veteran's surviving spouse.  In some of the 
ensuing years prior to her death in February 2002, M. S. 
submitted VA Forms 21-8416, Medical Expense Report (MER), in 
which she reported UMEs so as to reduce countable family 
income and increase death pension benefits.  The appellant is 
neither the spouse nor the child of the deceased veteran, 
from whom M. S.'s pension benefits derived, and, therefore, 
it appears that the appellant's standing in this case is 
based only upon the fact that she bore burial expenses of her 
mother.  For this reason, she is entitled to receive only so 
much of any accrued benefits available as is necessary to 
reimburse her for the burial expenses she incurred on her 
mother's behalf.  38 C.F.R. § 3.1000(a)(4).

In January 2002, M. S. submitted an MER showing UMEs that she 
incurred between January 2001 and December 2001.  The record 
reflects that a similar list of UMEs had been submitted for 
1999 during M. S.'s life, and that the RO had subsequently 
amended her death pension award for 1999 and 2000 
retroactively in 2000 and 2001 in order to compensate her for 
those expenses.  Had she been alive, the list of medical 
expenses submitted in January 2002 could potentially have 
resulted in a similar retroactive adjustment in order to 
compensate M. S. for those expenses.  The RO did not have 
updated income information such as an EVR, however, to 
explain how M.S. was able to pay more in medical expenses 
than her combined reported Social Security and VA income upon 
which her countable family income was calculated for pension 
benefits purposes and regulations require that evidence used 
to evaluate an accrued benefits claim must have been in the 
claims file at the time of the beneficiary's death.  38 
C.F.R. § 3.1000(a), (c).  Certain types of income are 
excluded from countable family income, such as maintenance 
furnished by a relative or charitable organization, profit 
from the sale of property, reimbursement for casualty loss 
and the cash surrender value of life insurance.  See 
38 C.F.R. § 3.272.  As a result, in a March 2002 
administrative decision issued after her death, the RO denied 
the request for an increase in the veteran's widow's death 
pension, but gave one year to furnish additional evidence.

Later, the RO denied the appellant's claim for accrued 
benefits on the basis that there were no benefits that 
remained unpaid at the time of M. S.'s death.  For this 
reason, the RO concluded that there are no accrued benefits 
from which reimbursement for last medical and burial expenses 
could be drawn.  38 C.F.R. § 3.1000(a)(4).  Shortly after M. 
S. died, the appellant asked the RO to stop payment of VA 
benefits.  The RO stopped such payments, effective February 
1, 2002 because, under the provisions of 38 C.F.R. § 3.500(g) 
(2005), the effective date of the discontinuance of an award 
of compensation for a payee due to the payee's death is the 
last day of the month before death occurred.  See 38 U.S.C.A. 
§ 5112(b)(1) (West 2002).  See Richard on Behalf of Richard 
v. West, 161 F.3d 719, 721 (Fed. Cir. 1998).  Thus, because 
the veteran's widow died in February 2002, the RO was correct 
that her entitlement to death pension benefits expired on the 
last day of January 2002.

Because the Board believed that M.S.'s earlier MER might 
establish recurring, predictable, and reasonably estimable 
medical expenses, which might have provided a sufficient 
evidentiary basis for a prospective computation of medical 
expenses in the final calendar year of M. S.'s life, it found 
that such evidence might be considered "evidence in the file 
at date of death" for purposes of entitlement to accrued 
benefits.  VAOPGPREC 6-93; VAOPGCPREC 12-94.  For this 
reason, the Board concluded that VA was not precluded from 
considering other evidence, such as M.S.'s January 2002 list 
of medical expenses resubmitted by the appellant and any 
clarifying income information, for the limited purpose of 
verifying the precise amount of countable income received by 
and medical expenses incurred and paid by M. S. in 2001.  On 
remand, the RO provided the appellant with an additional 
opportunity to establish the amount of income received by and 
the amount of UMEs incurred and paid by M. S. in 2001, as 
well as the amount of last medical and burial expenses that 
the appellant incurred on her mother's behalf.  If additional 
information was received and once M. S.'s countable income 
for 2001 had been determined, the RO was then to make a 
determination as to whether or not there are any accrued 
benefits that remained due and unpaid at the time of M.S.'s 
death, which could then provide a basis for reimbursing the 
appellant for any burial expenses paid on behalf of M. S.  
The Board notes that there is an important distinction 
between those expenses incurred directly by M. S., and those 
that the appellant incurred on her mother's behalf, as those 
incurred directly by M. S. will be considered solely for the 
purpose of determining M. S.'s countable income for 2001 and 
whether or not there are any accrued benefits.  If it was 
determined that there are any accrued benefits available, the 
appellant would be entitled to receive only so much of any 
accrued benefits available as is necessary to reimburse her 
for the burial expenses she incurred on her mother's behalf.  
38 C.F.R. § 3.1000(a)(4).
  
In light of the above, the critical question here is whether 
logical inferences may be made based on information in the 
file at the time of the veteran's widow's death, that is, 
whether medical expenses paid in 2002, and claimed by M.S. in 
a January 2002 MER submitted prior to her death, were 
reasonably capable of estimation at the time of her death so 
as to be used to reduce countable annual income for purposes 
of readjudicating her 2001 death pension benefit, for accrued 
benefits purposes.

It is clear from the record that, in January 2002, M. S. 
submitted an MER, in which she reported having incurred UMEs 
totaling $6,654.94 for the 2001 calendar year.  No receipts 
or itemized bills showing, who actually paid the claimed 
expenses were attached.  Subsequently, on March 25, 2002, in 
an administrative decision, the RO indicated that M. S.'s 
pension benefits for 2001 could not be increased because the 
reported UMEs exceeded the annual countable family income 
allowed under the regulations, $6,237, noting that M. S. was 
receiving $2,304 in VA pension benefits and $3,924 in Social 
Security Administration (SSA) benefits.  The RO asked M. S. 
to furnish evidence of the additional income that she was 
receiving which enabled her to pay the $6,654.94 in UMEs.  

On April 2, 2002, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary, asking for repayment of burial expenses 
for her mother, M. S, totaling $4,530.  The claim was 
accompanied by another copy of her mother's January 2002 MER 
and receipts for burial expenses totaling $4,762, not $4,530.

In a November 2002 administrative decision, the RO denied the 
appellant's claim for accrued benefits, noting that no claims 
for VA benefits were pending at the time of M. S.'s death as 
M.S.'s claim based on UMEs for 2001 was denied on March 25, 
2002.

In response to a January 2005 RO letter asking for more 
information, in a February 2005 VA Form 21-4138, the 
appellant reiterated that the original receipts for her 
mother's funeral totaling $4,762.00 were submitted, along 
with her accrued benefits claim.  She added that there was no 
more evidence to submit.

The Board agrees with the appellant that the RO had not acted 
on her mother's UMEs claim for 2001 before her demise in 
February 2002.  The record also reflects that a list of UMEs 
similar to the January 2002 MER had been submitted by M. S 
for 1999, and that the RO had subsequently amended her death 
pension award for 1999 and 2000 retroactively in 2000 and 
2001 in order to compensate her for claimed and anticipated 
expenses.  Had she been alive, and furnished evidence of the 
additional income that she was receiving which enabled her to 
pay the $6,654.94 in UMEs during 2001 or that someone else 
had paid some of her UMEs, it could potentially have resulted 
in a similar retroactive adjustment in order to compensate M. 
S. for those expenses, for accrued benefits purposes.  

However, the appellant submitted no evidence showing that 
M. S. actually paid for the medicines ($5,528.94) and private 
medical insurance premiums ($1,126) claimed on her January 
2002 MER, which were 70 percent and more than 100 percent 
higher, respectively, than those submitted for 1999, 
exceeding both the maximum allowable rate for a surviving 
spouse with no children for VA purposes ($6,237) and M. S.'s 
reported income ($3,963.20 from Social Security and $2,304 in 
VA death pension benefits or $6,267.20).  Therefore, the 
Board finds that the evidence of record at the date of M. 
S.'s death, which the Board deems non-recurring and non-
static, does not provide a sufficiently reasonable degree of 
accuracy to otherwise predict or project medical expenses on 
a basis other than the recurring nature of the expenses, for 
accrued benefits purposes.  See VAOPGCPREC 12-94 at p. 4.  
Further, the appellant failed to provide clarification, as 
requested, of the claimed funeral expenses paid.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for accrued benefits.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


